—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 30, 1999, which granted the defendants’ motion to dismiss the action pursuant to CPLR 3012 (b) for failure to timely serve the complaint.
Ordered that the order is affirmed, with costs.
To successfully oppose the defendant’s motion to dismiss the action based upon the plaintiff’s failure to timely serve the complaint (see, CPLR 3012 [b]), the plaintiff was required to demonstrate a meritorious cause of action and a reasonable excuse for the default (see, Bravo v New York City Hous. Auth., 253 AD2d 510). The plaintiff failed to satisfy this standard. O’Brien, J. P., Friedmann, McGinity and Smith, JJ., concur.